Citation Nr: 1638723	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Army from April 1976 to July 1976 and from July 1979 to April 1981. He had additional periods of inactive duty.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the St. Petersburg, Florida, Regional Office (RO). In February 2014 and November 2014, the Board remanded the issue to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its November 2014 remand, the Board directed that the Veteran's file be returned to the VA examiner who completed the Veteran's May 2014 examination for an addendum medical opinion. The Remand stated that a new VA examination should be scheduled only if "the examiner determines that an examination of the Veteran is necessary to provide the requested opinion." On remand, the RO scheduled the Veteran for a new VA examination without sending the case back to the VA examiner. The Veteran failed to report for his scheduled examination and, in a March 2015 supplemental statement of the case (SSOC), the RO reaffirmed its denial of service connection. The SSOC stated, "Since you failed-to-report for examination and the evidence needed to determine service connection have not been received to support your claim, your claimed condition cannot be granted." The RO never attempted to obtain the addendum medical opinion as directed by the Board Remand. Therefore, remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the May 2014 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. Only if necessary to respond to the inquiry below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his lumbar spine disorder. If an examination is deemed necessary, all indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. 

The examiner should address whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's lumbar spine disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

The examiner's attention is drawn to the following:

*Service treatment records documenting treatment for a lumbar spine injury.

*VA treatment records documenting chronic back pain and diagnoses of lumbar spine degenerative disc disease, sacroiliitis, spondylosis, and disc space narrowing.

*September 2009 and May 2014 VA examinations providing diagnoses of lumbar spondylosis, degenerative disc disease, lumbar radiculopathy, lumbosacral strain, intervertebral disc syndrome, and degenerative joint disease and documenting the Veteran's history of an in-service lumbar spine injury, as well as lumbar spine pain since that time.

*Examination instructions contained in the February and November 2014 Board Remands.

*April 2016 document sent to the Veteran's member of Congress documenting the history and nature of his lumbar spine disorder.

In providing an opinion and rationale, the examiner may not rely on the fact that there are no back treatment records from 1979 to 1993.  In addition, the examiner must accept the Veteran's complaints of intermittent back pain since 1979 as credible.

The examiner must provide a comprehensive explanation for all opinions provided.

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




